PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,884,367
Issue Date: January 05, 2021
Application No. 16/808,255
Filing or 371(c) Date: March 03, 2021
Attorney Docket No. TTEC/2223USC02
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition August 17, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent that is being considered under 37 CFR 1.182.

The petition hereby is GRANTED.

The Office of Data Management (ODM) is directed to issue duplicate Letters Patent.

A copy of this decision is being forwarded to the Office of Data Management for issuance of the duplicate Letters Patent.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-4584.  Any questions concerning issuance of the duplicate Letters Patent should be directed to 
Rochaun Hardwick at the Office of Data Management (ODM) 571-272-4200.


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. ((571) 270-9958)